         Case 5:21-cv-00054-MAD-ML Document 1 Filed 01/15/21 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------------------)(
JANE DOE,

                                    Plaintiff,
                                                             Civil Action No. 5:21-cv-54 (MAD/ML)
                  -against-

SYRACUSE UNIVERSITY,

                                   Defendant.
--------------------------------------------------------)(




                                                 COMPLAINT




                                                    E. STEWART JONES HACKER MURPHY LLP

                                                                         WLIE A. NOCIOLO, ESQ.
                                                                                Bar Roll No. 519914
                                                                      Attorney for PlaintiffJane Doe
                                                                                    28 Second Street
                                                                              Troy, NY 12180-3986
                                                                                 Tel. (518) 274-5820
         Case 5:21-cv-00054-MAD-ML Document 1 Filed 01/15/21 Page 2 of 12




         Plaintiff JANE DOE, by and through her attorneys, E. STEWART JONES HACKER

MURPHY LLP, complaining of defendant, SYRACUSE UNIVERSITY, alleges as follows:

                THE NATURE OF THIS ACTION AND FACTS OF THE CASE

         1.      Plaintiff seeks redress against Defendant Syracuse University (hereinafter "the

University") due to the actions, omissions, errors, and the flawed procedures and/or negligence

and overall failure to provide plaintiff with the standard of procedural process to which she was

entitled arising from the allegations of academic dishonesty against plaintiff, a student at the

University in good standing with an otherwise unblemished record.

                                           THE PARTIES

    I.        The Plaintiff

         2.      Plaintiff Jane Doe is a natural person residing in the State of Virginia. During the

events described herein, and presently, she is enrolled as a student at Syracuse University.

         3.      Plaintiff was accepted to many universities across the country, including defendant

Syracuse University.

         4.      Plaintiff ultimately chose to attend Syracuse University and began there in the fall

semester of 2019. Her chosen major is Environmental Engineering. This major brings with it

potential for plaintiffs future job prospects in the STEM field.

         5.      Plaintiffs anticipated graduation is in the Spring of 2023.

         6.      Prior to this incident, plaintiff has never been charged or disciplined by Syracuse

University.

   II.        The Defendant

         7.      Syracuse University is a private university located in Syracuse, New York.
        Case 5:21-cv-00054-MAD-ML Document 1 Filed 01/15/21 Page 3 of 12




        8.      The University advertises itself as having "the capacity to attract and engage the

best scholars from around the world, yet small enough to support a personalized and academically

rigorous student experience."

        9.      The University promotes itself as a Research 1 institution that was awarded a total

of $87 million dollars in 2019 for research, teaching, and other sponsored programs. In addition,

the University's campus is home to over thirty research centers and institutes.           Overall, the

University is ranked #54 among the Best National Universities by U.S. News & World Reports.

                                  JURISDICTION AND VENUE

        10.     The Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1332

because it arises between citizens of different states and the amount in controversy exceeds

$75,000. The plaintiff is a citizen of and resides principally in the State of Virginia. The defendant,

as an institution, is located in and is a subject of New York State.

        11.    This Court has personal jurisdiction over defendant University on the ground that

the University is conducting business within the State of New York.

        12.    Venue for this action properly lies in this district pursuant to 28 U.S.C. § 1931

because a substantial part of the events or omissions giving rise to the claim occurred in the

Northern District of New York.

                                         JURY DEMAND

       13.     Plaintiff hereby demands a trial by jury of all triable issues in this matter.

                 FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

A.     Defendant Syracuse University's Academic Integrity Policy

       14.     The University has an Academic Integrity Policy (hereinafter "the Policy").

(Attached hereto as Exhibit "A" and incorporated in this Complaint).
        Case 5:21-cv-00054-MAD-ML Document 1 Filed 01/15/21 Page 4 of 12




         15.      The operative Policy is effective July 1, 2017. However, it was updated on July 17,

2020 to "incorporate[] technical changes." (See Exhibit "A" at Cover Page.) Among the technical

changes, the University included the name of the Center for Leaming and Student Success

(CLASS) which is the department charged with the duty to facilitate the adjudication of student

academic integrity complaints.

         16.      In its General Policy Statement, the University affirms that:

                  [t]he Academic Integrity Policy is designed to make integrity and
                  honesty central to the Syracuse University experience by: setting
                  forth clear expectations for students in their academic endeavors;
                  promoting consistency of standards and practices across colleges,
                  schools and programs; encouraging reporting of suspected
                  violations; and facilitating the resolution of cases as promptly as
                  possible while providing thorough and fair consideration for
                  students and instructors.

(See Exhibit "A" at 2).

        17.       The University explains that:

                  [t]his policy is designed to cultivate an academic environment of
                  honesty and integrity by ensuring that students adhere to certain
                  ethical standards in their academic work. This policy addresses
                  academic integrity standards that apply to students, and it governs
                  the ways in which faculty, instructors and administrators must
                  handle suspected violations.

(See id.).

        18.       The Policy provides that:

                  [a]ll students have the right to have their case considered by
                  impartial members of an academic integrity panel and may not be
                  penalized for a suspected violation by an instructor, School, or
                  College until a final case decision is issued according to the
                  procedures described below.

(See id. at 7).
        Case 5:21-cv-00054-MAD-ML Document 1 Filed 01/15/21 Page 5 of 12




        19.    The Policy describes different "avenues for case resolution" for reported academic

integrity violations. (See id. at 8-10). Among them is the right to a hearing. (See id. at 10).

        20.    The Policy dictates that a hearing "allows resolution of complex cases, those in

which key facts remain in dispute following case intake, and those involving the most serious

suspected violations of academic integrity." (See id. at 9). Additionally, the Policy explains that

"[h]earings will be held ... [when] [t]he student disagrees with the finding by the School or College

Academic Integrity Coordinator and faculty panel member that her or his actions constituted a

violation of the policy." (See id. at 10 [emphasis added]).

       21.     The Policy sets forth the requirements for a case that is resolved by a hearing. (See

id. at 9-10). The Policy requires a five-member hearing panel made up of two faculty members,

two student members, and one administrator member.

       22.     The University also has an Academic Integrity Hearing Guide (hereinafter "the

Guide"), which governs the hearing process in academic integrity cases. (Attached hereto as

Exhibit "B" and incorporated in the Complaint).

       23.     The Guide "is based on requirements specified in Syracuse University's Academic

Integrity Policy and draws upon prior versions of the hearing guide as well as on Syracuse

University's Student Conduct System Handbook." (See Exhibit "B" at 2).

       24.     Following a hearing and an adverse decision, a student has the right to appeal on

two grounds: (1) emergence of new, previously unavailable evidence, or (2) failure to follow

required procedure.

       25.     After the University makes a final decision on the appeal a student has exhausted

the University's administrative process.
        Case 5:21-cv-00054-MAD-ML Document 1 Filed 01/15/21 Page 6 of 12




B.      The University's Modification to its Academic Integrity Procedures Due to COVID-
        19

        26.    On the first page of the Policy, the University included a provision entitled

"Adoption of Emergency Procedures." (See Exhibit "A" at 1).

        27.    Underneath the emergency heading, the Policy provides:

               [d]ue to the ongoing COVID-19 pandemic and related increases in
               remote work and online education, the University may modify the
               academic integrity procedures described below in this Academic
               Integrity Policy so that the suspected violations can be resolved as
               fairly and expeditiously as possible based on the unique
               characteristics of each case. Regardless of any procedural
               modifications, which will be communicated to students in writing,
               students will continue to receive notice of their suspected violations,
               to have an opportunity to give their account of the case, and to have
               the option to contest the case outcome on appeal. The specific
               processes used to evaluate each case will depend on the
               characteristics of that case. These changes have been approved by
               the Vice Chancellor and Provost, as required on page 2 of this
               Academic Integrity Policy.

(See Exhibit "A" at I).

       28.     Similarly, in the Guide under the heading "Modifications to Hearing Procedures,"

the University provides the following modification due to the pandemic:

               due to ongoing COVID-19 pandemic and related increases in remote
               work and online education, Syracuse University has adopted
               emergency academic integrity procedures so that suspected
               violations can be resolved as fairly and expeditiously as possible
               based on the unique characteristics of each case. As stated in the
               emergency provision appearing on p. I of the Policy, the specific
               processes used to evaluate each case will depend on the
               characteristics of the case.

(See Exhibit "B" at 2).
         Case 5:21-cv-00054-MAD-ML Document 1 Filed 01/15/21 Page 7 of 12




C.       Defendant's Adjudication of the Academic Dishonesty Allegations Against Plaintiff

         29.      On July 3, 2020, the University through CLASS notified plaintiff that Professor

Walter Freeman, her Physics 211 professor, lodged a complaint accusing her of a Policy violation

alleging that plaintiff cheated on her final exam in his course. (Attached hereto as Exhibit "C" and

incorporated to the Complaint).

         30.      The charge letter notified plaintiff that a hold had been placed on her student

account preventing her from taking a leave of absence or withdrawing from the physics course

pending the University's determination.

         31.      Attached to the charge letter was a case report authored by Professor Freeman

detailing his allegations. (See Exhibit "C").

         32.      In sum and substance, Professor Freeman accused plaintiff of using an unauthorized

source to answer the exam questions. Professor Freeman alleged that plaintiff used the website

Chegg 1 to assist her on the final exam; the website was later found to contain potential answers to

the exam. Professor Freeman accused plaintiff of copying one of the wrong answers from Chegg

and representing it as her own.

         33.      Plaintiff responded to the charge pursuant to the University's Policy and denied the

allegations. (Attached hereto as Exhibit "D" and incorporated to the Complaint).

         34.      Thereafter, plaintiff was notified that the University would not hold a hearing

pursuant to the emergency procedures in the Policy.

         35.      Rather, the University informed the plaintiff that her case would be resolved by a

different University professor who would serve as both the investigator and adjudicator.



1
  Chegg is a website with the goal "to improve the overall return on investment in education by helping students
learn more in less time and at a lower cost." See "Our Vision," Chegg, available at www.chegg.com/about (last
visited Jan. 13, 2021).
        Case 5:21-cv-00054-MAD-ML Document 1 Filed 01/15/21 Page 8 of 12




        36.        Plaintiff retained an advisor, and objected to the University's adjudication without

a hearing as required by the its own Policy and Guide. (Attached hereto as Exhibit "E" and

incorporated to the Complaint).

        37.        The University, through CLASS, dismissed plaintiffs objection and affirmed its

decision to resolve her case without a hearing.

        38.        Plaintiff then submitted to a faculty interview with Professor John Tillotson, the

University professor named to investigate and adjudicate her matter. Professor Tillotson also

determined the sanctions in plaintiffs case.

        39.        On or about August 24, 2020, Professor Tillotson submitted his report finding

plaintiff in violation of the University's Policy. Professor Tillotson's determination was upheld

by Gerald R. Greenberg of CLASS. (Attached hereto as Exhibit "G").

        40.        As a result of the finding, the University sanctioned plaintiff to, among other things,

a six-month probationary period, a notation on her transcript indicating the violation, and a grade

violation of an "F" in her physics course.

        41.        On or about September 3, 2020, plaintiff timely appealed the University's adverse

determination. (Attached hereto as Exhibit "H").

       42.     In response to plaintiffs appeal, the University affirmed its underlying decision

finding plaintiff in violation of its Policy and upheld the sanction determination. (Attached hereto

as Exhibit "I").

                            AS AND FOR A FIRST CAUSE OF ACTION
                            Breach of Contract under New York State law

       43.     The plaintiff restates, realleges and incorporates by reference all of the preceding

allegations of this Complaint as though fully set forth in this paragraph.
        Case 5:21-cv-00054-MAD-ML Document 1 Filed 01/15/21 Page 9 of 12




        44.       A binding contract exists between the plaintiff and Syracuse University, regarding

Syracuse University's provision of education to the plaintiff, and the terms and conditions on

which the education is provided.

        45.       Syracuse University extended an offer to provide an education to the plaintiff

subject to certain terms and conditions, in exchange for the plaintiff's selection of Syracuse

University as her institute of higher education (as opposed to selecting another college) and in

exchange for the plaintiff's payment of tuition for that education. The plaintiff accepted that offer

by enrolling at Syracuse University (to the exclusion of other colleges), studying there for the past

year, and paying the agreed-upon tuition dollars.

        46.       The various terms of the Policy (Exhibit "A") constitute material terms of the

parties' contract.

        4 7.      Syracuse University has breached the material terms of the contract by denying

plaintiff a hearing to determine whether she was in violation of defendant's Policy.

        48.       First, Syracuse University failed to follow its own procedures and hold a hearing to

adjudicate the allegations of academic dishonesty against plaintiff. The Policy provides that it will

hold a hearing with a five-member panel made up of students, faculty, and an administrator when,

as relevant here, "key facts remain in dispute following case intake" or "[t]he student disagrees

with the finding by the School or College Academic Integrity Coordinator and faculty panel

member that her ... actions constituted a violation of the policy." (See Exhibit "A" at 9-10).

       49.        Second, upon information and belief, other students in Professor Freeman's course

were not penalized for same or substantially similar conduct on their final exam. The defendant's

unequal application of Policy violates the principles of its own Policy and such action is arbitrary

and capricious.
          Case 5:21-cv-00054-MAD-ML Document 1 Filed 01/15/21 Page 10 of 12




          50.   The plaintiff has no adequate remedy at law, and the harm inflicted by the finding

of fault and attendant sanctions is irreparable.

          51.   Accordingly, the plaintiff is entitled to a judgment compelling Syracuse University

to specifically perform its obligations under the contract including, without limitation, its

obligation to provide plaintiff with a full and fair hearing to adjudicate the allegations of academic

dishonesty lodged against her. Syracuse University must be compelled by judgment to lift the

finding of fault and attendant sanctions against plaintiff arising from a procedurally defective

process.


                        AS AND FOR A SECOND CAUSE OF ACTION
                            Breach of Contract - Money Damages

          52.   Plaintiff repeats and realleges each and every allegation above as if it is fully set

forth herein.


          53.   The defendant's foregoing breaches of its contract with plaintiff have injured and

continue to damage the plaintiff.

          54.   As a result of said breaches, the plaintiff has and will continue to lose opportunities

in obtaining pipeline internship opportunities that would lead to permanent employment in her

chosen career path of engineering.

          55.   Accordingly, the plaintiff is entitled to a money judgment against the defendant an

amount to be determined at trial, but in no event less than $75,000.00.

                        AS AND FOR A THIRD CAUSE OF ACTION
                Breach of the Implied Covenant of Good Faith and Fair Dealing

          56.   Plaintiff repeats and realleges each and every allegation above as if set forth fully

herein.
       Case 5:21-cv-00054-MAD-ML Document 1 Filed 01/15/21 Page 11 of 12




        57.     The law implies a covenant of good faith and fair dealing in the contract between

the parties.

        58.     The covenant of good faith and fair dealing prohibits a party from doing a thing (or

neglecting to do a thing) that will have the effect of destroying or injuring the right of the other

party to receive the fruits of the contract.

        59.     The defendant's summary adjudication and sanction of the plaintiff deprives her of

the fruits of the contract for which she bargained.

        60.     For that separate and distinct reason, the plaintiff is entitled to a judgment of

specific performance compelling the defendant to lift the finding of fault and sanction, and/or an

award of money damages as alleged above.

                                      PRAYER FOR RELIEF


        WHEREFORE, for the foregoing reasons plaintiff demands judgment against defendant

as follows:


       A.       A judgment of specific performance against the defendant, compelling the

                defendant to rescind its finding of fault and attendant sanctions arising from the

               procedurally defective process determining that plaintiff violated defendant's

               Academic Integrity Policy;

       B.      Money damages in an amount to be determined at trial, but in no event less than

               $75,000;

       C.      The costs of the action, prejudgment interest, and such additional and further relief

               in favor of the plaintiff as this Court may deem just and proper.

       D.      Award plaintiff such additional and further relief as this Court may deem just and

               proper.
         Case 5:21-cv-00054-MAD-ML Document 1 Filed 01/15/21 Page 12 of 12




Dated:         January 15, 2021




                                     E. STEWART JONES HACKER MURPHY LLP



                                           By:


                                                 2 Second Street
                                                 T y, New York 12180
                                                 518-274-5820
                                                 jnociolo@joneshacker.com
